Case 3:20-cv-01122-VAB Document1 Filed 08/06/20 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

JOHN ALTIERI
431 Old Country Road
New Haven, Connecticut 06477,

Plaintiff,
V. COMPLAINT
METRO-NORTH COMMUTER Civil Action No.:
RAILROAD COMPANY
10 Brewery Street - Bldg. 24
New Haven, Connecticut 06511, Plaintiff Demands

Trial By Jury
Defendant.
NATURE OF ACTION

 

1. The Plaintiff, JOHN ALTIERI, brings this action for negligence against the
Defendant, METRO-NORTH COMMUTER RAILROAD COMPANY (hereinafter, “METRO-
NORTH”), pursuant to the provisions of the Federal Employers’ Liability Act, Title 45 U.S.
Code, Section 51, ef seg., for injuries the Plaintiff, JOHN ALTIERI, suffered while in the
employment of the Defendant, METRO-NORTH.

JURISDICTION

2. This Court has subject matter jurisdiction in this case pursuant to the Federal
Employers Liability Act 45 U.S.C. §51 and 28 U.S.C. 1331. Venue properly lies in this Court
pursuant to 45 U.S.C. §56.

PARTIES
3. At all times pertinent hereto, the Plaintiff, JOHN ALTIERI (hereinafter,

“Plaintiff”), herein is a resident of New Haven, Connecticut.
Case 3:20-cv-01122-VAB Document1 Filed 08/06/20 Page 2 of 4

4, At all times hereinafter mentioned, the Defendant, METRO-NORTH, is and was
at ail times a public benefit corporation duly organized, created and existing under the laws of
the State of Connecticut, and is and was at all times hereinafter mentioned a common carrier in
interstate transportation and commerce by railroad.

5. The Defendant, METRO-NORTH, has tracks, operates trains, and does have a
principal place of business located within the State of Connecticut, and County of New Haven,
with a business office located at 10 Brewery Street, Bldg. 24, New Haven, Connecticut.

AS AND FOR A FIRST CAUSE OF ACTION
PLAINTIFF JOHN ALTIERI HEREIN ALLEGES

6. That on or about the 12 day of July 2018, at approximately 1:45 p.m., and for
some time prior thereto, the Plaintiff, JOHN ALTIERI, was employed by the Defendant,
METRO-NORTH, as the term is defined under Title 45, U.S.C. Section 51, and was engaged by
the Defendant, METRO-NORTH, to perform duties in the furtherance of their business interest
and movement of freight in interstate and foreign commerce in the State of Connecticut and
County of New Haven, and elsewhere.

7, That on or about the 12" day of July, 2018, at approximately 1:45 p.m., the
Plaintiff, JOHN ALTIERI, was assigned to work as an engineer on Metro-North Train 1924, in
furtherance of the Defendant METRO-NORTH’s business in interstate commerce, when he
sustained injuries as a result of the Defendant, METRO-NORTH’s negligence.

8. That on or about the 12" day of July, 2018, at approximately 1:45 p.m., in
Bridgeport, Connecticut, the Plaintiff, JOHN ALTIERI, while performing the duties of his
employment in the cab car of Metro-North Train 1924, was injured when the train on which he
was working collided head-on with another Metro-North train that was incorrectly traveling on

the same set of train tracks, in the vicinity of the Main Street overpass.
Case 3:20-cv-01122-VAB Document1 Filed 08/06/20 Page 3 of 4

9. That as a result of the negligence of the Defendant, METRO-NORTH, its agents,
servants, and/or employees with respect to the negligent and careless operation of its business,
the Defendant, METRO-NORTH: failed to properly provide Plaintiff, JOHN ALTIERI, with a
safe place to work; failed to properly warn Plaintiff of the possible and potential hazards to his
health; failed to properly inspect and maintain its equipment and property in a proper and safe
manner; failed to properly comply with the applicable state and federal statutes; failed to
properly operate the job and instead did so in a general reckless, careless and negligent manner
in which the Defendant carried on its business, causing the Plaintiff to suffer serious and
permanent injuries, while employed by the Defendant on or about the 12" day of July, 2018.

10. As a result of the actions of Defendant, METRO-NORTH, its agents, servants,
and/or employees, as aforesaid, without any negligence on the part of the Plaintiff, JOHN
ALTIERI, contributing thereto, the Plaintiff was caused to fall and sustain severe, permanent,
personal and painful physical and emotional injuries, damages, and impairments.

11. As a result of the actions of Defendant, METRO-NORTH, its agents, servants,
and/or employees, as aforesaid, without any negligence on the part of the Plaintiff, JOHN
ALTIERI, contributing thereto, the Plaintiff has suffered mental anguish, embarrassment,
humiliation, disability, has been denied of social pleasure and enjoyments, experienced a change
of lifestyle, and has been caused to lose time from his railroad employment, and incurred

expenses and suffered additional damages.
Case 3:20-cv-01122-VAB Document1 Filed 08/06/20 Page 4 of 4

12. The Plaintiff's injuries were caused in whole or in part by the negligence of the
agents, servants, and/or employees of the Defendant, METRO-NORTH. Specifically, the
Plaintiff's injuries were caused in whole or in part by the Defendant, METRO-NORTH’s,
violation of laws, statutes and regulations of the United States, including but not limited to the
following: the Federal Employers’ Liability Act 45 U.S.C. Section 51, ef seq.

13. The Plaintiff demands a trial by jury of all issues.

WHEREFORE, the Plaintiff, JOHN ALTIERI, demands a money judgment against the
Defendant, METRO-NORTH COMMUTER RAILROAD COMPANY, for whatever amount
said Plaintiff is found to be entitled, together with attorney's fees, interest, costs and
disbursements of this action and such other and further relief as this Court deems proper.

DATED: July 30, 2020
Williamsville, New York

fe

STEVEN L. KANTOR, ESQ. (CT26837)
THE KANTOR LAW FIRM, PLLC
Attorneys for Plaintiff

5800 Main Street

Williamsville, New York 14221

Phone 716-626-0404

Email: kantorlaw@roadrunner.com

   

ESQ. (CT26250)
NO, LLC

Of Counsel for Plaintiff
1087 Broad Street 4th Floor
Bridgeport, Connecticut 06604
Phone 203-366-0688

Email: jcooper(@cooperseviliano.com

   
